DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 32 and 52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 32 and 52 recite the limitation "message type". It is unclear what formatting characteristic a message type is, as this term is not defined in the specification. This could also be seen as a 112(a) issue of new matter, but the examiner is reading the term broadly, as if a user usually sends texts or email, for example, and that is outlined in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 32, 35-37, 40-52 and 55-59, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kursun et al., USPN 2020/0068031, in view of Cidon et al., USPN 2019/0028509, in further view of Basavapatna et al., USPN 2013/0097709.
With regard to claims 1 and 42, Kursun discloses a method including obtaining first data related to digital activities performed with a first account (0023) on a first channel (email, 0026, 0049) that is accessible to employees of an enterprise (0022), and second data related to digital activities performed with a second account (0023) on a second channel (text message, 0026, 0049) that is accessible to the employees (0022), wherein the first and second channels are representative of different forums through which the employees are able to communicate (0028), determining that the first account and second account are used by a given employee (0028), generating a profile for the given employee based on digital activities performed with the first account on the first channel and digital activities performed with the second account on the second channel (unified user profile), so as to develop an understanding of behavior of the given employee across different channels (0028, 0029), obtaining, in real time, data related to digital activities performed on the first and second channels by the first and second sets of accounts (0048), applying the profile to the obtained data to identify a digital activity that is performed with the first account or the second account (0061), and establishing a likelihood of compromise based on a comparison of the digital activity to the profile (confidence levels, 0063, 0064), wherein when the digital activity is performed with the first account, the digital activity is compared to the digital activities performed with the first account on the first channel (0009, 0049), and-2-Docket No.: 135237-8006.USO1(PATENT) wherein when the digital activity is performed with the second account, the digital activity is compared to the digital activities performed with the second account on the second channel (0066). Kursun does not specifically disclose that the generated profile includes a set of additional accounts that at least one of the first account and second account communicate with, and a frequency with which the given employee communicates with at least some of those additional accounts or that the generated profile includes a role of the given employee within the enterprise. Cidon discloses a method for detecting a compromised account (0019) similar to that of Kursun, and further discloses the generated profile includes a set of additional accounts that at least one of the first account and second account communicate with, and a frequency with which the given employee communicates with at least some of those additional accounts (0021), and that a profile might include an employee role within the enterprise (0028). It would have been obvious for one of ordinary skill in the art, before the instant effective date of filling, to implement the employee role and communication frequency of Cidon as part of the profile of Kursun, for the motivation of increased data protection and determination of high risk users and data, a stated motivation of Cidon (0027, 0028), Kurson (0056). Cidon discloses checking email text and attachments (0021) and to filter by deletion problematic messages (0023), but does not disclose analyzing the size of file attachments. Basavapatna discloses a method for detecting a compromised account (abstract) similar to that of Kursun and Cidon, and further discloses checking the size of attachments as part of a user profile (0057). It would have been obvious for one of ordinary skill in the art, before the instant effective date of filling, to implement the normal attachment file size of Basavapatna as part of the profile of Kursun in view of Cidon, for the motivation of increased data protection and determination of high risk users and data, a stated motivation of Cidon (0027, 0028), Kurson (0056).
With regard to claims 2 and 43, Kursun in view of Cidon in further view of Basavapatna discloses the method of claim 1, as outlined above, and Kursun further discloses assigning an identifier to the first and second accounts (signature marker, 0007). The motivation to combine remains the same as outlined above.
With regard to claims 3 and 44, Kursun in view of Cidon in further view of Basavapatna discloses the method of claim 1, as outlined above, and Kursun further discloses the identifier is a deterministic identifier that is assigned to the first and second accounts based on identifiable information included in the first and second data (communication pattern of the user, 0007). The motivation to combine remains the same as outlined above.
With regard to claims 4 and 45, Kursun in view of Cidon in further view of Basavapatna discloses the method of claim 1, as outlined above, and Kursun further discloses the identifier is a probabilistic identifier that is assigned to the first and second accounts based on signals included in the first and second data that are indicative of similar behavior (communication pattern of the user, 0007). The motivation to combine remains the same as outlined above.
With regard to claims 5 and 46, Kursun in view of Cidon in further view of Basavapatna discloses the method of claim 1, as outlined above, and Kursun further discloses establishing, via a first application programming interface, a connection with a first datastore that is associated with the first channel (data source, database, data archive), and downloading, from the first datastore via the first application programming interface, the first data into a local processing environment (0025, 0009). The motivation to combine remains the same as outlined above.
With regard to claims 6-8 and 47-49, Kursun in view of Cidon in further view of Basavapatna discloses the method of claim 1, as outlined above, and Kursun further discloses one of the monitored channels can be email (collaboration, 0026, 0049), and one of the monitored channels can be text messaging systems (communication, 0026, 0049). The motivation to combine remains the same as outlined above.
With regard to claims 10 and 51, Kursun in view of Cidon in further view of Basavapatna discloses the method of claim 1, as outlined above, and Kursun further discloses the activities can be sign-on events (0026, 0068). The motivation to combine remains the same as outlined above.
With regard to claims 32 and 52, Kursun in view of Cidon in further view of Basavapatna discloses the method of claim 1, as outlined above, and Kursun further analyzing data format formatting characteristics such as message type (“user-preferred or user-frequented channels which a user is most likely to use to communicate with the entity”) of at least some of the past communications (0049). The motivation to combine remains the same as outlined above.
With regard to claims 35 and 55, Kursun in view of Cidon in further view of Basavapatna discloses the method of claim 1, as outlined above, and Kursun further discloses analyzing terminology used by the given employee in at least some of the past communications (0051). The motivation to combine remains the same as outlined above.
With regard to claims 36 and 56, Kursun in view of Cidon in further view of Basavapatna discloses the method of claim 1, as outlined above, and Kursun further discloses analyzing a tone used by the given employee in at least some of the past communications (pitch for example, 0051). The motivation to combine remains the same as outlined above.
With regard to claims 37 and 57, Kursun in view of Cidon in further view of Basavapatna discloses the method of claim 1, as outlined above, and Kursun further discloses analyzing salutations used in at least some of the past communications (0051). The motivation to combine remains the same as outlined above.
With regard to claims 40 and 58, Kursun in view of Cidon in further view of Basavapatna discloses the method of claim 1, as outlined above, and Cidon further discloses to filter by deletion problematic messages (0023). It would have been obvious for one of ordinary skill in the art, before the instant effective date of filling, to filter messages by deletion, as taught by Cidon, for anything suspicious in the profile of Kursun in further view of Basavapatna for the motivation of better detection of anomalies, a stated motivation of each cited reference.
With regard to claims 41 and 59, Kursun in view of Cidon in further view of Basavapatna discloses the method of claim 1, as outlined above, and Kursun further discloses analyzing one or more temporal patterns of the past communications. (0051). The motivation to combine remains the same as outlined above.
With regard to claims 9 and 50, Kursun in view of Cidon in further view of Basavapatna discloses the method of claim 1, as outlined above, and Cidon further discloses an administrator facilitating system monitoring (0023, 0030). It would have been obvious for one of ordinary skill in the art, before the instant effective date of filling, to implement the administrator authorization of Cidon to protect the database and data store of Kursun for the motivation of increased data protection, a stated motivation of Kursun and Cidon.
Claims 33, 34, 53, and 54, are rejected under 35 U.S.C. 103 as being unpatentable over Kursun, in view of Cidon in further view of Basavapatna, in further view of Dupont et al., USPN 2012/0137367.
With regard to claims 33 and 53, Kursun in view of Cidon in further view of Basavapatna discloses the method of claim 1, as outlined above, and Cidon discloses a determining communication frequency (0021), as outlined above, but does not discloses analyzing topics discussed in at least some of the past communications. Dupont discloses a method of creating behavior profiles for users to detect anomalies (abstract) similar to that of Kursun and Cidon. Dupont further discloses analyzing topics discussed in at least some of the past communications to create the behavioral profile (0493, 0499). It would have been obvious for one of ordinary skill in the art, before the instant effective date of filling, to include common topics by users, as taught by Dupont, and the frequency of their use, as taught by Cidon (0021), in the profile of Kursun in view of Cidon in further view of Basavapatna for the motivation of better detection of anomalies, a stated motivation of all cited references.
With regard to claims 34 and 54, Kursun in view of Cidon in further view of Basavapatna in further view of Dupont discloses the method of claim 1, as outlined above, and Dupont further discloses determining sensitive topics on which the given employee is authorized to communicate (1064). The motivation to combine remains the same as outlined above.
References Cited
Ricard, USPN 2013/0117358, discloses identifying a user (0062) by his installed fonts (0073), but not by the formatting of previous messages, and was thus not seen as reading on the instant claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837. The examiner can normally be reached 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB LIPMAN/Primary Examiner, Art Unit 2434